Citation Nr: 0519027	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  He died in January 2001.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).     

In June 2004, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In September 2004, the appellant's motion to advance the case 
on the Board's docket was granted. 

Also, in September 2004, the Board remanded this case for 
additional procedural and evidentiary development.  As the RO 
substantially completed the Board's requested development, no 
further action is needed to ensure compliance. Stegall v. 
West, 11 Vet.App. 268 (1998).


FINDINGS OF FACT

1. According to the death certificate, the veteran died on 
January [redacted], 2001, and the immediate cause of death was 
arteriosclerotic cardiovascular disease.  

2. The discontinuance of Coumadin and aspirin by VA, 
preceding the veteran's death, did not cause his death. 




CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits under the 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. §§ 1151, 5107(b) (West 2002); 69 Fed. Reg. 46,426 
(Aug. 3. 2004) (to be codified at 38 C.F.R. § 3.361).  


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159(b), VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

The appellant was put on notice of the VCAA in the August 
2003 statement of the case, by letters in November 2003 and 
November 2004, and by the Board's remand in September 2004, 
all of which followed the January 2003 adjudication of the 
claim.  The VCAA notices included the type of evidence needed 
to substantiate the § 1151 claim, namely: medical evidence 
that the veteran's death was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.  The appellant was informed that 
VA would obtain VA records and that she could submit private 
medical records or with her authorization VA would obtain 
private medical records on her behalf.  Also, in the 
statement of the case, the November 2004 letter, and the 
Board's remand, the provision of 38 C.F.R. § 3.159, 
requesting that she provide any evidence in her possession 
that pertained to the claim, was cited.  And in the November 
2003 notice, she was given one year to respond, and the RO 
then considered the additional evidence in the April 2005 
supplemental statement of the case. 

Regarding the timing of the notice, since the VCAA notices 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
as well as the action by Board in its remand, cured the error 
in the timing of the notice because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of her claim as she had the opportunity to submit 
additional argument an evidence, which she did, and to 
address the issue at a hearing.  Mayfield v. Nicholson, 19 
Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

For these reasons, the appellant was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records from 
2000 and 2001 and obtained a medical opinion.  The appellant 
has submitted VA records from 1996 and has incorporated in 
her argument a conversation she had with an investigator of 
the Medical Examiner's office about the reason for 
discontinuing the veteran's medication, which will be 
addressed further in the Analysis part of the decision.  In 
March 2005, the appellant stated that VA had all the medical 
records and evidence that she had and knew of, and that she 
wanted a decision on a her appeal as soon as possible.  After 
the supplemental statement of the case was issued in April 
2005, listing the evidence of record since the appellant's 
hearing in June 2004, the appellant notified the RO to return 
her case to the Board.  In light of the above, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A copy of the death certificate shows that the veteran died 
on January [redacted], 2001.  The immediate cause of death was 
arteriosclerotic cardiovascular disease.  An autopsy was not 
done.  The death certificate was signed by the Medical 
Examiner.  

At the time of the veteran's death, service connection for 
duodenal ulcer disease, which was rated 10 percent disabling, 
had been in effect since 1973.  

VA records disclose that, in November 1996, the veteran had 
triple coronary artery bypass surgery.  Following surgery, 
the veteran was instructed not to do heavy lifting for two 
months, and he could resume his regular job in two months.  
His medications included aspirin. 

On November 27, 2000, the veteran was hospitalized by VA 
after a finding on X-ray of a right lung mass.  On the day of 
admission, the veteran had right middle and lower lung 
lobectomies.  Pathology of the mass revealed squamous cell 
carcinoma.  Three days before the surgery the veteran was 
instructed to discontinue aspirin.  Active inpatient 
medications included digoxin, heparin, metoprolol, and 
simvastatin.  After the surgery, he was put back on aspirin 
and on December 7, 2000, and at discharge from the hospital 
on December 11, 2000, Coumadin or warfarin, the generic name, 
was added to his active medications.  

On December 19, 2000, on a follow-up visit with the physician 
who had had performed the lung surgery, the surgeon 
discontinued the veteran's beta-blockers, procainamide, and 
digoxin.  On follow-up on December 27, 2000, the surgeon 
discontinued Coumadin.  

On December 28, 2000, the veteran contact the VA's Telephone 
Healthcare Information Program, expressing concern that after 
his lung surgery he had been taken off aspirin and Coumadin.  
He was instructed to continue to withhold the aspirin and 
Coumadin until January 17, 2001, his next scheduled 
appointment with the surgical clinic.  

On January 3, 2001, the veteran was seen in VA's oncology 
clinic.  History included coronary artery bypass graft in 
1996 with no significant cardiac problems since and recent 
lung surgery followed by a period of atrial fibrillation for 
which digoxin had been prescribed and then discontinued after 
he returned to a normal cardiac rhythm.  It was noted that 
the veteran was still on anticoagulant medication.  The 
veteran consented to participate in a trial for further 
treatment of lung cancer. 
A postmortem examination by a State Medical Examiner was 
conducted on January [redacted], 2001.  The examiner reported that on 
that date the veteran had been loading wood on a truck, when 
he collapsed and that emergency personnel pronounced the 
veteran dead at the scene.  

In statements, dated in July 2001, the veteran's son and 
daughters stated that before he died the veteran told them he 
had been taken off all his medications.  

In statements, dated in July 2001 and June 2004, the 
veteran's sister-in-law stated that before he died the 
veteran told her he had been taken off all his medications, 
including heart medication.  

In a statement, received in 2004, the veteran's brother 
stated that he was with the veteran, when he died.  He 
indicated that they were loading boards onto a truck and 
after they has finished and got in the truck, the veteran 
collapsed. 

At the request of the RO, the veteran's file was reviewed by 
a VA cardiologist.  In statements in June 2003 and March 
2004, the physician stated that in the absence of an autopsy 
there was no evidence that the discontinued medications 
caused the veteran's death.  

In June 2004, the appellant testified that that, following 
the veteran's lung surgery, the VA surgeon removed the 
veteran's heart medication.  She stated that the Medial 
Examiner did not investigate the veteran's death any further 
after the examination.  

In a later statement, the appellant stated that an 
investigator at the Medical Examiner's office spoke with the 
VA surgeon and that the investigator told her that the 
physician discontinued the medication because the veteran's 
his heart was good. 

In January 2005, the Board requested a second medical opinion 
on the cause of the veteran's death and on the question of 
negligence.  After a review of the file, the physician noted 
that the veteran had a history of heart surgery and that the 
veteran had been treated for auricular fibrillation with 
digoxin.  The physician stated that Coumadin is a 
prophylactic treatment for auricular fibrillation and its 
purpose is to prevent a cerebrovascular accident.  The 
physician also noted the family's claim that aspirin and 
Coumadin were discontinued after the veteran's lung surgery 
that led to the veteran's death. 

The physician expressed the opinion that in this case 
Coumadin was given to prevent a cerebrovascular accident 
because of the previous history of auricular fibrillation, 
and that the veteran's death was caused by a cardiac event of 
sudden onset.  The physician then stated that the 
discontinuance of aspirin and Coumadin was not likely the 
cause of the veteran's death. 

Law and Regulations 

Since the appellant filed her claim after October 1, 1997, 
the current version of 38 U.S.C.A. § 1151 and the 
implementing regulation, 69 Fed. Reg. 46,426 (Aug. 3. 2004) 
(to be codified at 38 C.F.R. § 3.361) apply.  

Under the current law, compensation shall be awarded for the 
death of a veteran in the same manner as if death were 
service-connected, if the death of the veteran was caused by 
medical treatment by VA and the proximate cause of death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
furnishing the medical treatment.  38 U.S.C.A. § 1151.

The proximate cause of death is the event that directly 
caused death, as distinguished from a remote contributing 
cause.  Merely showing that the veteran received treatment 
and that the veteran died does not establish cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA caused the veteran's death, it must be shown that 
the medical treatment caused the veteran's death and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider.  69 Fed. Reg. 46,426 
(Aug. 3. 2004) (to be codified at 38 C.F.R. § 3.361). 

Analysis 

The essential facts of the case are not in dispute.  All of 
the veteran's medical treatment was furnished by VA.  In 
1996, the veteran had coronary artery bypass surgery.  In 
November 2000, he had surgery for lung cancer.  Three days 
before the surgery he was instructed to discontinue aspirin. 
After the surgery, the veteran was put back on aspirin, other 
medications for heart disease were prescribed, and he was 
started on Coumadin.  After discharge from the hospital, the 
veteran was seen on follow-up visits by the physician who had 
performed the lung surgery.  On December 19, 2000, the 
surgeon discontinued the veteran's beta-blockers and other 
heart medication, and on December 27, 2000, the surgeon 
discontinued Coumadin.  On January [redacted], 2001, the veteran died 
suddenly, and the Medical Examiner determined that the cause 
of death was arteriosclerotic cardiovascular disease.  An 
autopsy was not done. 

The reason for the discontinuance of the heart medications 
and Coumadin is not clear from the record.  There is hearsay 
medical evidence as told to the appellant by an investigator 
of the Medical Examiner that the surgeon stopped the 
medication because the veteran's cardiac status was good.  
For whatever reason, there is no question that the heart 
medications and Coumadin were discontinued about three and 
two weeks, respectively, prior to the veteran's sudden death.  

The record also shows that the veteran and the appellant 
expressed concern to VA about the discontinuance of aspirin 
and Coumadin and that the veteran was instructed to hold off 
until his next appointment in the surgical clinic. 

In her statements and testimony, the appellant has asserted 
that VA was at fault in causing the veteran's death because 
the VA surgeon discontinued aspirin and Coumadin.  

In order to establish that the veteran's death was caused by 
VA medical treatment, the evidence must show that: (1) the 
medical treatment, in this case the discontinuance of 
medication, caused death; and, (2) the discontinuance of 
medication was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.  Both elements must be established 
to prevail on the claim. 

The evidence linking the veteran's death to VA medical 
treatment consists of the appellant's statements and 
testimony. 

As for the probative weight of the appellant's statements and 
testimony, where as here, the determinative issue involves 
medical causation, competent medical evidence of a nexus or 
relationship between the cause of the veteran's death and VA 
medical treatment is required to support the claim.  The 
appellant as a layperson is not competent to offer a medical 
opinion on the cause of the veteran's death, no matter how 
intuitive it may appear.  Consequently her statements and 
testimony to the extent that she associates the cause of the 
veteran's death to VA medical treatment does not constitute 
medical evidence.  Also to the extent the statements of other 
family members imply such a link, as laypersons, they too are 
not qualified to render an opinion concerning medical 
causation.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Therefore, the Board must reject the appellant's statements 
and other lay statements and the appellant's testimony as 
favorable evidence linking the cause of the veteran's death 
to VA medical treatment.      

The remaining evidence consists of the opinions of two VA 
physicians, who were asked specifically to review the record 
and offer medical opinions as to the cause of the veteran's 
death.  Neither physician found evidence that the 
discontinuance of aspirin and Coumadin caused the veteran's 
death.  This evidence opposes rather than supports the 
appellant's claim. 

Because of the lack of medical evidence that the veteran's 
death was caused by VA medical treatment, namely, the 
discontinuance of medication in the weeks preceding his 
death, and the lack of medical evidence that the 
discontinuance of medication was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, and because the 
only independent medical evidence goes against the claim, and 
as the Board is bound to consider only independent medical 
evidence to support its findings, the Board is constrained by 
law to find that the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 due to VA medical treatment is denied.  



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


